Title: To John Adams from Hendrik Fagel, 14 June 1785
From: Fagel, Hendrik
To: Adams, John


          
            Monsieur.
            a la Haye ce 14 Juin 1785
          
          Je viens de recevoir la lettre, dont Vous m’avés honoré le 10 de ce mois. Je considere, comme úne marqúe particúliere de l’estime, qúe Vos merites voús ont acqúis, qúe le Congres Voús a nommé, poúr leúr Ministre Plenipotentiaire auprés de Sa Majesté Brittanniqúe, et se súis faché, qúe noús perdons parla la Residence d’úne Personne, qúi s’est rendú tres agreable chez noús, et qui par Ses manieres honetes se seroit rendú de plús en plús estimable. Il faut esperer, qúe celúi, qúi Voús Succedera aúra les memes bonnes qualités. Je ne Scaurois Voús degúiser, qu’on a fait quelqúes reflexions ici, Súr ce qúe Voús aviés remis vos lettres de Creance aú Roi d’Angleterre, avant qúe d’avoir presenté Vos lettres de Rappel aúx Etats generaúx. J’ai même eté chargé, d’en entretenir Monsieur Du Mas, Votre Secretaire, qui m’en a donné telle explication, que sur le Rapport, qúe j’en ai fait à l’assemblée, on a crú, devoir, s’en contenter. Lorsqúe Voús recevrés Vos lettres de Rappel, ce ne pourra etre, qúe tres agreable a leúrs H H P: P qúe voús les presentiés en personne. Si les circonstances de Vos affaires ne le permettent point, il Suffira de le faire par un Memoire, addréssé aúx Etats generaúx. Voús poúvés etre persuadé, Monsieúr, qúe la responce, qúe leurs H: H: P: P: ÿ feront, ne Servira, qu’a temoigner leur egard poúr le Congres, et leúr desir, de cimenter de plús en plús, l’Union, et la bonne intelligence dans laquelle Elles ont le bonheur de Vivre avec Eúx. J’ai l’honneúr d’etre avec la consideration la plús respectueuse / Monsieur / Votre tres humble et / tres obeissant Serviteur
          
            H Fagel.
          
         
          TRANSLATION
          
            Sir
            The Hague, 14 June 1785
          
          I have just received your letter you honored me with on the 10th of this month. I consider it a particular mark of esteem, which your merits have earned you, that Congress has named you their minister plenipotentiary to His Britannic Majesty, and I am saddened that we are thereby losing the presence of a person who presented himself most agreeably to us, and who through his honest manner would have rendered himself more and more estimable. It is to be hoped that your successor will possess the same good qualities. I cannot hide from you that certain remarks were made here regarding your addressing your letters of credence to the king of England before having presented your letters of recall to the States General. I was even instructed to discuss the matter with Mr. Dumas, your secretary, who gave me an explanation of the matter in terms that upon presentation to the assembly were deemed satisfactory. When you receive your letters of recall it would be most agreeable to Their High Mightinesses that you present them in person. If the circumstances of your affairs do not permit it, it will suffice to have them presented by a memorial addressed to the States General. You may be convinced, sir, that the reply which Their High Mightinesses shall make to it will serve only to affirm their regard for Congress and their desire to cement the growing union and good understanding in which they have the happiness to live with them. I have the honor to be with the most respectful consideration, sir, your most humble and most obedient servant
          
            H Fagel.
          
        